Citation Nr: 0102073
Decision Date: 01/25/01	Archive Date: 03/12/01

DOCKET NO. 99-22 033               DATE JAN 25, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to a total disability rating based on individual
unemployability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from February
1964 to September 1967.

In December 1998, the Department of Veterans Affairs (VA) Regional
Office (RO) in Jackson, Mississippi, denied the veteran's claim for
a total disability rating based on individual unemployability
(TDIU) due to his service-connected disabilities. He appealed the
RO's decision to the Board of Veterans' Appeals (Board).

The veteran did not, however, appeal a September 1999 RO decision
that denied his claim for service connection for human
immunodeficiency virus (HIV)-related illness secondary to his
service-connected right hand disabilities. See 38 C.F.R. 20.200
(2000) (an appeal to the Board consists of a timely filed notice of
disagreement, in writing, and after a statement of the case has
been furnished, a timely filed substantive appeal). Although the
veteran submitted a statement in September 1999 concerning this
claim, indicating that he was "appealing" the RO's decision on this
issue, the RO had not yet issued a final decision concerning this
claim. The RO did not actually adjudicate this claim until later in
September 1999, and the RO notified the veteran of that decision,
and of his procedural and appellate rights, that same month. The RO
subsequently apprised him in an October 1999 letter of his
premature disagreement, and that, if he intended to appeal this
claim, he still needed to submit a notice of disagreement to begin
the appeal process concerning this particular issue, which he did
not do. Therefore, the Board does not have jurisdiction to consider
this claim. See Roy v. Brown, 5 Vet. App. 554 (1993); VAOPGCPREC 9-
99 (Aug. 18, 1999); see also Marsh v. West, 11 Vet. App. 468
(1998). Moreover, the Board is not required to remand this issue to
the RO. See Manlincon v. West, 12 Vet. App. 238 (1999).
Consequently, the only issue currently before the Board is whether
the veteran is entitled to a TDIU based on the severity of his
already service-connected right hand disabilities, which he
confirmed in his November 1999 substantive appeal is the only issue
that he presently is appealing to the Board.

2 -

FINDINGS OF FACT

1. Service connection is currently in effect for the post-traumatic
residuals of an injury to the right hand, including amputation of
the right ring finger and favorable ankylosis of the middle and
little fingers-rated as 60 percent disabling, and for loss of
sensory function of the right hand-rated as 20 percent disabling,
for a combined rating of 70 percent; the veteran also receives
special monthly compensation (SMC) for loss of use of his right
hand.

2. The veteran's service-connected right hand disabilities do not
preclude him from securing and maintaining substantially gainful
employment.

CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is permanently and totally
unemployable--and therefore entitled to a TDIU--because of the
severity of the service-connected disabilities affecting his right
hand. He says that he cannot work because he does not have any
strength or dexterity in this hand, and because of the
disfigurement caused by his injury in service.

Generally, total disability will be considered to exist when there
is present any impairment of mind or body that is sufficient to
render it impossible for the average person to follow a
substantially gainful occupation. Total disability may or may not
be permanent, but total ratings usually will not be assigned for
temporary exacerbations or acute infectious diseases except where
specifically

3 - 

prescribed by the VA's Schedule for Rating Disabilities (Rating
Schedule). 38 C.F.R. 3.340; see also Fluharty v. Derwinski, 2 Vet.
App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164,
165 (1991).

Total disability ratings are authorized for any disability--or
combination of disabilities--for which the Rating Schedule
prescribes a 100 disability evaluation, or, with less disability,
if certain criteria are met. Id. Where the schedular rating is less
than total, a total disability rating for compensation purposes may
be assigned when the disabled person is unable to secure or follow
a substantially gainful occupation as a result of his
disability(ies)-provided that, if there is only one such
disability, it shall be ratable at 60 percent or more, or if there
are two or more disabilities, there shall be at least one ratable
at 40 percent or more, and sufficient additional disability to
bring the combined rating to 70 percent or more. 38 C.F.R. 3.340,
3.341, 4.15, 4.16. In exceptional circumstances, however, where the
veteran does not meet the aforementioned percentage requirements,
a total rating may be assigned nonetheless--on an extra-schedular
basis--upon a showing that he is unable to obtain or retain
substantially gainful employment. 38 C.F.R. 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed worker or at
odd jobs or while employed at less than half of the usual
remuneration, shall not be considered "substantially gainful
employment." 38 C.F.R. 4.16(a); Moore (Robert) v. Derwinski, 1 Vet.
App. 356, 358 (1991).

While the regulations do not provide a definition of "substantially
gainful employment," VA Adjudication Procedure Manual, M21-1, Part
VI, paragraph 7.09(a)(7), defines the term as "that which is
ordinarily followed by the nondisabled to earn their livelihood
with earnings common to the particular occupation in the community
where the veteran resides." Also, in Faust v. West, 13 Vet. App.
342 (2000), the Court defined "substantially gainful employment" as
an occupation that provides an annual income that exceeds the
poverty threshold for one person, irrespective of the number of
hours or days that the veteran actually works and without regard to
the veteran's earned annual income...." Other factors to be

- 4 - 

considered in determining whether a veteran is unemployable are his
level of education, his employment history, and his vocational
attainment. See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992);
Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Service connection is currently in effect for the post-traumatic
residuals of an injury to the right hand, including amputation of
the right ring finger and favorable ankylosis of the middle and
little fingers-rated as 60 percent disabling, and for loss of
sensory function of the right hand-rated as 20 percent disabling,
for a combined rating of 70 percent. The veteran also receives SMC
for "loss of use" of his right hand. Thus, because he satisfies the
threshold, minimum percentage requirements, he is entitled to
consideration of a TDIU under the provisions of 38 C.F.R. 4.16(a).
But unfortunately, the medical and other evidence of record shows
that his service-connected right hand disabilities, while severely
disabling, do not actually preclude him from securing and
maintaining substantially gainful employment that is consistent
with his level of education, training, and prior work experience.
So his claim for a TDIU must be denied.

A VA orthopedic physician who examined the veteran for compensation
purposes in August 1998 indicated in the report of that evaluation
that, although he did not have normal functioning of his right hand
(as a residual of his injury in service), he was nonetheless
"ambidextrous" and, therefore, still could perform many types of
work with his existing disability--since, if necessary, he could
use his uninjured left hand.

Another VA physician who earlier had examined the veteran for
compensation purposes in November 1997 also indicated this--noting
that, although the veteran was right-handed, per se, he had learned
to eat and write, etc., with his left hand. That VA examiner went
on to acknowledge, however, that the veteran had some definite
functional limitations in his right hand due to his obvious
anatomical deformity, because of the extent of his pain, limitation
of motion (ankylosis, contractures, etc.), sensory loss, weakness,
and decreased grip strength, which in turn had impaired his ability
to seek gainful employment and to obtain

- 5 -

promotions ("job advancement"). But other evidence since obtained
in July 1998 from the veteran's most recent employer, Columbus
Brick Company, indicates that he was not involuntarily terminated
in June 1998 from his position as a forklift operator with that
company-but rather, that he "quit'; on his own accord after working
there for about one year. And furthermore, his former employer
indicated that he did not quit because of the severity of his
service-connected right hand disabilities--but, instead, because of
unspecified "illness" that more recently dated medical records
confirm was actually due to a positive HIV infection.

Shortly after receiving that statement in July 1998 from his former
employer, the veteran's doctors discovered in October 1998 that he
recently had tested positive for the HIV infection. And he since
has continued to receive ongoing treatment for various residuals of
the HIV, including cytomegalovirus (CMV) retinitis, anemia, and
thrombocytopenia. And unfortunately, the HIV has progressed into
full blown Acquire Immune Deficiency Syndrome (AIDS). But even more
importantly, when initially hospitalized from October to November
1998 at the North Mississippi Medical Center in Tupelo,
Mississippi, for treatment of these conditions, it was confirmed
that the progressively increasing weakness the veteran was
experiencing as a residual of his AIDS was the reason that he had
to stop working in June 1998, not the severity of his service-
connected right hand disabilities.

Other VA doctors who examined the veteran for compensation purposes
in December 1998 also indicated that his service-connected right
hand disabilities did not render him totally unemployable. The VA
orthopedic physician who evaluated the severity of the service-
connected disabilities confirmed, just as those who earlier had
examined the veteran, that he has some obvious, severe functional
impairment in his right hand due to the extent of his weakness,
limited endurance, flexion contractures causing limitation of
motion or none at all, etc. But the VA orthopedic examiner
indicated that, despite these functional limitations, the veteran
still is able to successfully compensate for his impairment by
using his left hand, which, based on his prior work experience
requiring only gross motor function (rather than fine motor skills
of his hands and fingers), still permits him to work. The VA
orthopedic examiner also reiterated that the veteran is
unemployable

-6-

due to his other medical conditions (i.e., his AIDS and the various
residuals of it), which are not related to the loss of function in
his right hand. Consequently, since those conditions are not
causally related to his service in the military, including the
service-connected right hand disability, they cannot be considered
in determining his entitlement to a TDIU. See 38 C.F.R. 3.340,
3.341, 4.15, 4.16; cf., Mittleider v. West, 11 Vet. App. 181 (1998)
(VA must be able to clinically distinguish the extent of the
veteran's functional impairment caused by his service-connected
disabilities, as opposed to conditions unrelated to his service in
the military).

The VA neurologist who examined the veteran in December 1998 gave
essentially the same clinical impressions concerning his ability to
work-also noting that, although he obviously has severe functional
impairment in his right hand as a residual of the injury in
service, that impairment obviously has not interfered with his
ability to work in a supervisory capacity that did not involve
fine, repetitive, movements of this hand.

The overwhelming majority of the medical and other evidence of
record shows that the veteran is not unemployable due to the
severity of his service-connected right hand disabilities-although,
admittedly, he has very significant functional impairment in this
extremity as a result of his disability. But the mere fact that the
RO rated his disabilities as 60 percent and 20 percent disabling,
respectively, for a combined 70 percent rating, all but
acknowledges this. Indeed, when increasing the rating for one of
his right hand disabilities to 60 percent in November 1997, the RO
also granted his claim for SMC-based on "loss of use" of this
extremity. So that, in and of itself, is clear recognition of the
severity of his impairment. But that is not, in turn, tantamount to
concluding that he is entitled to a TDIU, particularly since the
evidence of record only indicates that his potential for certain
types of jobs is somewhat limited due to the severity of his right
hand disabilities, not that he unemployable altogether. See
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); VAOPGCPREC 75-91,
57 Fed. Reg. 2317 (1992).

- 7 -


Since the preponderance of the evidence is against the claim for a
TDIU, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A.
5107(b); 38 C.F.R. 4.3; Alemany v. Brown, 9 Vet. App. 518, 519
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The claim for a TDIU is denied.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

8 -



